COURT OF APPEALS DIV I
                                                                   STATE OF WASHINGTON
                                                                   2013 AUG-5 AH 9= i#7
   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                               No. 68379-9-1
                    Respondent,

          v.                                   DIVISION ONE


THOMAS WILLIAMS,                               UNPUBLISHED OPINION


                    Appellant.                 FILED:    AUG    5 2013


      PER CURIAM. Thomas Williams appeals the trial court's order imposing

substance abuse treatment as a condition of sentence and denying his motion to

appoint new counsel. Williams's court-appointed attorney has filed a motion to

withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald. 78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d 493 (1967), the motion to

withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v.Theobald. 78 Wn.2d at 185 (quoting Anders v. California. 386 U.S. at 744).

      This procedure has been followed. Williams's counsel on appeal filed a brief
with the motion to withdraw. Williams was served with a copy of the brief and
No. 68379-9-1/2



informed of the right to file a statement of additional grounds for review. Williams

filed a statement of additional grounds for review.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

       Whether sufficient evidence supports the sentencing court's finding that
       chemical dependency contributed to the crime?

The court also raised and considered the following potential issue:

       Whether the trial court abused its discretion in denying Williams' motion to
       appoint new counsel?

Williams, pro se, also raised following potential issue:

       Whether there was a breach of Williams' plea agreement?

       The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.



                                For the court:




                                                           &z#,J